Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013-218057 (D1, cited by the applicant) and JP 9-148628 (D2, cited by the applicant).
	Regarding claim 1, D1 discloses an illumination device comprising a translucent substrate, a plurality of light emitting elements, an anode electrode, and a cathode electrode (please, see abstract and figures). D1 does not exemplify the anode electrode having a plurality of first partial anode electrodes having recessed structures in which the light emitting elements are arranged, and a second partial anode electrode that has a width less than widths of the first partial anode electrodes and couples the first partial anode electrodes.
However, in the same field of endeavor, D2 discloses an anode electrode having a plurality of first partial anode electrodes having recessed structures in which the light emitting elements are arranged, and a second partial anode electrode that has a width less than widths of the first partial anode electrodes and couples the first partial anode electrodes (please, see figure 8).  This construction/shape of the anode provided 
Regarding claims 2-17, limitations of these claims, inclining anode portions, location/spacing of anodes and cathode portions, light shielding layers and its placement and width, flattening layer, resin layer, insulating layer, scan/signal lines for pixels, etc, do not appear to contain any additional features which define more than slight constructional changes which come within the scope of the customary (design) practice followed by persons skilled in the art, especially as the advantages thus achieved can be readily contemplated in advance.  Alternatively, these limitations are not deemed patentable since the applicant’s disclosure fails to show such limitations to solve any problems or to yield any unobvious advantage that is not within the scope of the teachings applied.  Therefore, such limitations would be a matter of design alternative.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vip Patel whose telephone number is (571) 272-2458.    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached at (571) 272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

										       /Vip Patel/
										Primary Examiner
         AU 2879